Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 1 of 22




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE DIVISION
                               Case No.:

  WALTER STANLEY,                                         )
                                                          )
                  Plaintiff,                              )
                                                          )
  v.                                                      )
                                                          )
  SOUTHERN CHUTE, INC.,                                   )
                                                          )
                  Defendant.                              )
                                                          )

                                                 COMPLAINT

          Plaintiff WALTER STANLEY (“Plaintiff”) sues defendant SOUTHERN CHUTE, INC.

  (“Defendant”) and alleges:

          1.      This is an action to recover damages for discrimination and retaliation pursuant to

  the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”); Florida Civil Rights Act

  of 1992, Fla. Stat. § 760 et seq. (“FCRA”); and Title VII of the Civil Rights Act of 1964, as

  amended, 42 U.S.C.A. §§ 2000e et seq. (“Title VII”).

                                      JURISDICTION AND VENUE

          2.      The Court has jurisdiction over this action under 42 U.S.C. § 2000e-5(f), 28 U.S.C.

  § 1331, and 28 U.S.C. §§ 1331, 1343 (a)(3) and (4), and 1367 (a).

          3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of occurred

  within this judicial district, Defendant has its principal place of business and resides within this

  judicial district, and because the employment records of Plaintiff are stored or have been

  administered in this judicial district.




                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 2 of 22




           4.     Plaintiff invokes the supplemental jurisdiction of this Court to hear and decide

  claims arising under the laws of the State of Florida that are so related to claims in the action within

  the original jurisdiction of this district Court that they form part of the same case or controversy

  under Article III of the United States Constitution. In particular, Plaintiff is bringing claims under

  the FCRA.

                                                     PARTIES

           5.     At all times material, Plaintiff was a resident of Miami-Dade County, Florida.

           6.     At all times material, Defendant was and is a public organization authorized to

  conduct business in the state of Florida, in Broward County, and within the jurisdiction of this

  Court.

           7.     At all times material to this Complaint, Plaintiff was an “employee” as defined by

  42 U.S.C. § 2000e(f) and Fla. Stat. § 760.02(10). Plaintiff specifically incorporates the definition

  of “employee.”

           8.     At all times material, Defendant was a “person” and an “employer” as defined by

  42 USC § 2000e(a) and (b) and Fla. Stat. § 760.02 (6) and (7). Plaintiff specifically incorporates

  the definitions of “person” and “employer.”

           9.     At all times material, Defendant employed fifteen (15) or more employees for each

  working day in each of twenty (20) or more calendar weeks in the current or preceding calendar

  year.

           10.    Plaintiff has retained the undersigned counsel in order that his rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

  fee.

           11.    Plaintiff has complied with all conditions precedent in filing this action, to wit;
                                                                                                        2
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                         Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 3 of 22




                 a. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

                     Opportunity Commission, Miami District Office on or about October 12, 2020.

                 b. Plaintiff was issued a Notice of Suit Rights as to all claims raised in his Charge

                     of Discrimination on or about June 22, 2021.

                 c. Plaintiff is filing this action more than 180 days after he filed his Charge of

                     Discrimination.

          12.    Any other applicable conditions precedent to bringing this action have occurred,

  been performed or been excused before the filing of this lawsuit.

                                              RELEVANT FACTS

          13.    Plaintiff was hired by Defendant in or about August 2017, as a maintenance

  specialist.

          14.    At all times material, Plaintiff was a member of a protected class of African

  American, Black citizens.

          15.    At all times material, Plaintiff was and is qualified to perform the essential

  functions of his job.

          16.    Throughout his employment with Defendant, Plaintiff was discriminated against in

  a constant and pervasive manner because of his race and national origin. Namely, Defendant

  engaged in discriminatory actions toward Plaintiff and other employees who were African

  American and/or black.

          17.    Defendant’s practices, rules, regulations, policies and/or procedures, were applied

  to its African American, citizens differently than applied to Defendant’s employees who were not

  African American, Black citizens. For example, without limitation, Plaintiff – along with many

  other African American, Black employees (if not all) – was promised an annual raise but was never
                                                                                                    3
                                       SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800    Telephone: 305.503.5131
                          Aventura, Florida 33180            Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 4 of 22




  given any raises throughout his employment with Defendant. Non-Black and non-African

  American employees similarly situated to Plaintiff, were provided keys to Defendant’s building,

  company vehicle, and company credit card, while Black employees were not given the same access

  and privileges. Additionally, African American, Black employees were required to request leave,

  including sick leave, one week in advance or the employee would be disciplined, but non-Black

  and non-African American employees were not required to request leave with the same amount of

  advance notice.

          18.     Plaintiff was also constantly subjected to racist, discriminatory statements

  throughout his employment with Defendant; such as, the multiple use of the word “Nigger” in

  reference to Black people, and other offensive comments. Plaintiff was flabbergasted that

  Defendant’s employees would speak that way in front of him. The many times Plaintiff was

  subjected to the word “Nigger” he was highly offended and suffered extreme humiliation,

  embarrassment and emotional distress.

          19.     Then, on or about June 10, 2020, during the recent Black Lives Matter movement

  and protests that ensued, Plaintiff was threatened by a Caucasian co-worker, who warned Plaintiff

  that he was going to get his AR (i.e., Assault Rifle). Shortly after this incident, Plaintiff complained

  to supervisor, Joanna Ribner of the discrimination based on his race and national origin, and was

  told that this behavior was not tolerated in the workplace, and that she would hold a joint meeting

  with the staff. Unfortunately, the meeting never occurred. Plaintiff was made to feel humiliated,

  embarrassed and emotionally distressed because he was once again subjected to discrimination,

  the Defendant knew about it, and did nothing.

          20.     On or about June 27, 2020, Plaintiff was involved in an accident outside of work,

  and broke his toe.
                                                                                                        4
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                         Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 5 of 22




          21.       Plaintiff immediately reported his injury to Defendant.

          22.       Plaintiff’s injury required medical care and treatment.

          23.       Plaintiff informed his employer that his broken toe injury required medical care and

  treatment, and that he attend doctor’s appointments.

          24.       Although Plaintiff’s broken toe substantially limited one or more of Plaintiff’s

  major life activities, he continued to work for Defendant while wearing a boot on his foot to protect

  his broken toe.

          25.       After learning about Plaintiff’s injury, Defendant discriminated against Plaintiff by

  leaving him isolated to do the work alone.

          26.       Defendant further discriminated against Plaintiff by requiring him to physically go

  to his supervisor’s office whenever he was leaving work early. Defendant did not require other

  non-disabled individuals to physically go to their supervisor’s office when they left early.

          27.       On or about July 4, 2020, Plaintiff contacted his supervisor, Ms. Ribner and

  requested a day off because he had a doctor’s appointment and was in extreme pain due to his

  broken toe.

          28.       Just a few days later, on or about July 10, 2020, Defendant terminated Plaintiff’s

  employment.

          COUNT I: DISCRIMINATION BASED RACE AND NATIONAL ORIGIN
           IN VIOLATION OF TITLE VII – HOSTILE WORK ENVIRONMENT

          29.       Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

  above as if set out in full herein.

          30.       Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment

  practice for an employer . . . to discriminate against any individual with respect to his

                                                                                                       5
                                        SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 6 of 22




  compensation, terms, conditions, or privileges of employment, because of such individual’s race,

  color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1).

         31.     Plaintiff is a member of a protected class of African American, Black citizens.

         32.     At all times material, Defendant intentionally engaged in unlawful employment

  practices and discrimination in violation of Title VII by, inter alia, subjecting Plaintiff to

  unwelcomed harassment and creating a hostile work environment because of Plaintiff’s race and

  national origin.

         33.     Specifically, Plaintiff was constantly subjected to harassing statements throughout

  his employment with Defendant; such as, the multiple use of the word “Nigger” in reference to

  Black people, and other offensive comments. Then, on or about June 10, 2020, during the recent

  Black Lives Matter movement and protests that ensued, Plaintiff was threatened by a Caucasian

  co-worker, who warned Plaintiff that he was going to get his AR (i.e., Assault Rifle).

         34.     Defendant’s statements and actions created a hostile work environment.

         35.     The harassment and hostile work environment were based on Plaintiff’s race and

  national origin.

         36.     The harassment and hostile work environment were sufficiently severe and

  pervasive as to alter the terms and conditions of Plaintiff’s employment with Defendant and to

  create an abusive working environment.

         37.     Defendant, as Plaintiff’s employer, was responsible for maintaining a working

  environment free from unwelcomed harassment and abuse.

         38.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.


                                                                                                     6
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                         Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 7 of 22




          39.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

  has been, is being, and will be in the future, deprived of income in the form of wages and of

  prospective benefits solely because of Defendant’s conduct.

          40.     The unlawful employment practices complained of herein and the actions of

  Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title VII;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in a Title VII action;

          C. Award Plaintiff compensatory damages under Title VII for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

          E. Award Plaintiff reasonable costs and attorney’s fees; and

          F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

          COUNT II: DISCRIMINATION BASED RACE AND NATIONAL ORIGIN
              IN VIOLATION OF TITLE VII – DISPARATE TREATMENT

          41.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

  above as if set out in full herein.

          42.     Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment

  practice for an employer . . . to discriminate against any individual with respect to his




                                                                                                      7
                                        SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 8 of 22




  compensation, terms, conditions, or privileges of employment, because of such individual’s race,

  color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1).

         43.     Plaintiff is a member of a protected class of African American, Black citizens.

         44.     At all times material, Defendant intentionally engaged in unlawful employment

  practices and discrimination in violation of Title VII by, inter alia, treating Plaintiff differently

  than similarly situated employees in the terms and conditions of his employment because of

  Plaintiff’s race and national origin.

         45.     Specifically, Plaintiff – along with many other African American, Black employees

  (if not all) – was promised an annual raise but was never given any raises throughout his nearly 3

  years of employment with Defendant. Non-Black and non-African American employees, similarly

  situated to Plaintiff were provided keys to Defendant’s building, company vehicle, and company

  credit card, while African American, Black employees were not given the same access and

  privileges. Additionally, African American, Black employees were required to request leave,

  including sick leave, one week in advance or the employee would be disciplined, but non-Black

  and non-African American employees were not required to request leave with the same amount of

  advance notice.

         46.     The discrimination of Plaintiff by Defendant was based on Plaintiff’s race and

  national origin.

         47.     The discrimination was sufficiently severe and pervasive as to alter the terms and

  conditions of Plaintiff’s employment with Defendant.

         48.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.


                                                                                                     8
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 9 of 22




          49.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

  has been, is being, and will be in the future, deprived of income in the form of wages and of

  prospective benefits solely because of Defendant’s conduct.

          50.     The unlawful employment practices complained of herein and the actions of

  Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title VII;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in a Title VII action;

          C. Award Plaintiff compensatory damages under Title VII for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

          E. Award Plaintiff reasonable costs and attorney’s fees; and

          F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

         COUNT III: RETALIATION BASED ON RACE AND NATIONAL ORIGIN
                   IN VIOLATION OF TITLE VII – TERMINATION

          51.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

  above as if set out in full herein.

          52.     Plaintiff is a member of a protected class of African American, Black citizens.

          53.     Plaintiff engaged in a protected activity when, in or about June 2020, he complained

  to supervisor, Joanna Ribner of the discrimination based on his race and national origin.

                                                                                                      9
                                        SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 10 of 22




          54.     Defendant thereafter intentionally engaged in unlawful employment practices and

   retaliation in violation of Title VII by terminating Plaintiff on or about July 10, 2020, because

   Plaintiff complained about race, national origin discrimination in the workplace.

          55.     Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

   of his employment in violation of Title VII.

          56.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

          57.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          58.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title VII;

          B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
             and damages;

          C. Award Plaintiff compensatory damages under Title VII for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has and continues to suffer;

          D. Award Plaintiff reasonable costs and attorney’s fees; and

          E. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

          COUNT IV: DISCRIMINATION BASED RACE AND NATIONAL ORIGIN
           IN VIOLATION OF THE FCRA – HOSTILE WORK ENVIRONMENT

                                                                                                      10
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 11 of 22




           59.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

   above as if set out in full herein.

           60.     Plaintiff is a member of a protected class of African American, Black citizens.

           61.     At all times material, Defendant intentionally engaged in unlawful employment

   practices and discrimination in violation of the FCRA by, inter alia, subjecting Plaintiff to

   unwelcomed harassment and creating a hostile work environment because of Plaintiff’s race and

   national origin.

           62.     Specifically, Plaintiff was constantly subjected to harassing statements throughout

   his employment with Defendant; such as, the multiple use of the word “Nigger” in reference to

   Black people, and other offensive comments. Then, on or about June 10, 2020, during the recent

   Black Lives Matter movement and protests that ensued, Plaintiff was threatened by a Caucasian

   co-worker, who warned Plaintiff that he was going to get his AR (i.e., Assault Rifle).

           63.     Defendant’s statements and actions created a hostile work environment.

           64.     The harassment and hostile work environment were based on Plaintiff’s race and

   national origin.

           65.     The harassment and hostile work environment were sufficiently severe and

   pervasive as to alter the terms and conditions of Plaintiff’s employment with Defendant and to

   create an abusive working environment.

           66.     Defendant, as Plaintiff’s employer, was responsible for maintaining a working

   environment free from unwelcomed harassment and abuse.

           67.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.


                                                                                                      11
                                       SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                           Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 12 of 22




           68.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

           69.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                             PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests that this Honorable Court:

           A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
              FCRA;

           B. Award Plaintiff actual damages suffered, including lost wages and any other damages
              allowed to be recovered in an action brought under the FCRA;

           C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
              humiliation and emotional distress Plaintiff has suffered and continues to suffer;

           D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
              them, from discriminating, harassing and retaliating against Plaintiff and any
              employee;

           E. Award Plaintiff reasonable costs and attorney’s fees; and

           F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

           COUNT V: DISCRIMINATION BASED RACE AND NATIONAL ORIGIN
              IN VIOLATION OF THE FCRA – DISPARATE TREATMENT

           70.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

   above as if set out in full herein.

           71.     Plaintiff is a member of a protected class of African American, Black citizens.

           72.     At all times material, Defendant intentionally engaged in unlawful employment

   practices and discrimination in violation of the FCRA by, inter alia, treating Plaintiff differently
                                                                                                       12
                                       SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                           Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 13 of 22




   than similarly situated employees in the terms and conditions of his employment because of

   Plaintiff’s race and national origin.

          73.     Specifically, Plaintiff – along with many other African American, Black employees

   (if not all) – was promised an annual raise but was never given any raises throughout his

   employment with Defendant. Non-Black and non-African American employees, similarly situated

   to Plaintiff were provided keys to Defendant’s building, company vehicle, and company credit

   card, while African American, Black employees were not given the same access and privileges.

   Additionally, African American, Black employees were required to request leave, including sick

   leave, one week in advance or the employee would be disciplined, but non-Black and non-African

   American employees were not required to request leave with the same amount of advance notice.

          74.     The discrimination of Plaintiff by Defendant was based on Plaintiff’s race and

   national origin.

          75.     The discrimination was sufficiently severe and pervasive as to alter the terms and

   conditions of Plaintiff’s employment with Defendant.

          76.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

          77.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          78.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.


                                                                                                     13
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 14 of 22




                                             PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests that this Honorable Court:

           A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
              FCRA;

           B. Award Plaintiff actual damages suffered, including lost wages and any other damages
              allowed to be recovered in an action brought under the FCRA;

           C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
              humiliation and emotional distress Plaintiff has suffered and continues to suffer;

           D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
              them, from discriminating, harassing and retaliating against Plaintiff and any
              employee;

           E. Award Plaintiff reasonable costs and attorney’s fees; and

           F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

             COUNT VI: RETALIATION BASED RACE AND NATIONAL ORIGIN
                    IN VIOLATION OF THE FCRA –TERMINATION

           79.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

   above as if set out in full herein.

           80.     Plaintiff is a member of a protected class of African American, Black citizens.

           81.     Plaintiff engaged in a protected activity when, in or about June 2020, he complained

   to supervisor, Joanna Ribner of the discrimination based on his race and national origin.

           82.     Defendant thereafter intentionally engaged in unlawful employment practices and

   retaliation in violation of the FCRA by terminating Plaintiff on or about July 10, 2020, because

   Plaintiff complained about race, national origin discrimination in the workplace.

           83.     Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

   of his employment in violation of the FCRA.


                                                                                                       14
                                       SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                           Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 15 of 22




           84.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

           85.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

           86.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                             PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests that this Honorable Court:

           A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
              FCRA;

           B. Award Plaintiff actual damages suffered, including lost wages and any other damages
              allowed to be recovered in an action brought under the FCRA;

           C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
              humiliation and emotional distress Plaintiff has suffered and continues to suffer;

           D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
              them, from discriminating, harassing and retaliating against Plaintiff and any
              employee;

           E. Award Plaintiff reasonable costs and attorney’s fees; and

           F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                 COUNT VII: DISCRIMINATION IN VIOLATION OF THE ADA –
                                DISPARATE TREATMENT

           87.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

   above as if set out in full herein.

           88.     Plaintiff’s broken toe qualifies as a disability, or perceived disability.
                                                                                                       15
                                       SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                           Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 16 of 22




              89.   At all times material, Defendant was aware of Plaintiff’s disability, or perceived

   disability.

              90.   At all times material, Plaintiff was qualified to perform the essential functions of

   his job.

              91.   Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the ADA by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of his employment by, inter alia, leaving Plaintiff isolated,

   and by requiring Plaintiff to physically go to his supervisor’s office whenever he was leaving work

   early. Defendant did not require other non-disabled individuals to physically go to their

   supervisor’s office when they left early.

              92.   Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of his employment in violation of the ADA.

              93.   Plaintiff’s disability, or perceived disability, was a motivating factor that caused

   Defendant to discriminate Plaintiff.

              94.   As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

              95.   Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.

              96.   The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.
                                                                                                     16
                                       SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                           Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 17 of 22




                                               PRAYER FOR RELIEF

              WHEREFORE, Plaintiff requests that this Honorable Court:

              A. Declare that the acts complained of herein are in violation of the ADA;

              B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;

              C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
                 and damages;

              D. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
                 humiliation and emotional distress Plaintiff has suffered and continues to suffer;

              E. Award Plaintiff back pay, front pay (or reinstatement), and any other damages allowed
                 under the ADA;

              F. Award Plaintiff reasonable costs and attorney’s fees; and

              G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

       COUNT VIII: RETALIATION IN VIOLATION OF THE ADA – TERMINATION

              97.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

   above as if set out in full herein.

              98.    Plaintiff’s broken toe qualifies as a disability, or a perceived disability.

              99.    At all times material, Defendant was aware of Plaintiff’s disability, or perceived

   disability.

              100.   At all times material, Plaintiff was qualified to perform the essential functions of

   his job.

              101.   Plaintiff engaged in a protected activity when he requested a day off because he

   had a doctor’s appointment and was in extreme pain.




                                                                                                          17
                                         SAENZ & ANDERSON, PLLC
                             20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                             Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 18 of 22




          102.    Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the ADA by terminating Plaintiff because he requested a day off because he had a

   doctor’s appointment and was in extreme pain.

          103.    Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

   of his employment in violation of the ADA.

          104.    Plaintiff’s request for a day off to attend a doctor’s appointment was a motivating

   factor that caused Defendant to terminate Plaintiff.

          105.    As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

          106.    Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          107.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Declare that the acts complained of herein are in violation of the ADA;

          B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;

          C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
             and damages;

          D. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;


                                                                                                     18
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 19 of 22




              E. Award Plaintiff back pay, front pay (or reinstatement), and any other damages allowed
                 under the ADA;

              F. Award Plaintiff reasonable costs and attorney’s fees; and

              G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                  COUNT IX: DISCRIMINATION IN VIOLATION OF THE FCRA –
                                 DISPARATE TREATMENT

              108.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

   above as if set out in full herein.

              109.   Plaintiff’s broken toe qualifies as a handicap, or a perceived handicap.

              110.   At all times material, Defendant was aware of Plaintiff’s handicap, or perceived

   handicap.

              111.   At all times material, Plaintiff was qualified to perform the essential functions of

   his job.

              112.   Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of his employment by, inter alia, leaving Plaintiff isolated,

   and by requiring Plaintiff to physically go to his supervisor’s office whenever he was leaving work

   early. Defendant did not require other non-disabled individuals to physically go to their

   supervisor’s office when they left early.

              113.   Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of his employment in violation of the FCRA.

              114.   Plaintiff’s handicap, or perceived handicap, was a motivating factor that caused

   Defendant to terminate Plaintiff.


                                                                                                          19
                                         SAENZ & ANDERSON, PLLC
                             20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                             Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 20 of 22




           115.    As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain and mental anguish.

           116.    Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.

           117.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                             PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests that this honorable court:

           A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
              FCRA;

           B. Award Plaintiff actual damages suffered, including lost wages and any other damages
              allowed to be recovered in an action brought under the FCRA;

           C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
              humiliation and emotional distress Plaintiff has suffered and continues to suffer;

           D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
              them, from discriminating, harassing and retaliating against Plaintiff and any
              employee;

           E. Award Plaintiff reasonable costs and attorney's fees; and

           F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

        COUNT X: RETALIATION IN VIOLATION OF THE FCRA – TERMINATION

           118.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28

   above as if set out in full herein.

                                                                                                       20
                                       SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                           Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 21 of 22




              119.   Plaintiff’s broken toe qualifies as a disability, or a perceived disability.

              120.   At all times material, Defendant was aware of Plaintiff’s disability, or perceived

   disability.

              121.   At all times material, Plaintiff was qualified to perform the essential functions of

   his job.

              122.   Plaintiff engaged in a protected activity when he requested a day off because he

   had a doctor’s appointment and was in extreme pain.

              123.   Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the FCRA by terminating Plaintiff because he requested a day off because he had a

   doctor’s appointment and was in extreme pain.

              124.   Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

   of his employment in violation of the FCRA.

              125.   Plaintiff’s request for a day off to attend a doctor’s appointment was a motivating

   factor that caused Defendant to terminate Plaintiff.

              126.   As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

              127.   Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

              128.   The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.


                                                                                                        21
                                        SAENZ & ANDERSON, PLLC
                            20900 NE 30th Avenue, Suite 800        Telephone: 305.503.5131
                            Aventura, Florida 33180                Facsimile: 888.270.5549
Case 0:21-cv-61930-XXXX Document 1 Entered on FLSD Docket 09/13/2021 Page 22 of 22




                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
            FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress Plaintiff has suffered and continues to suffer;

         D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and

         F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                          JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

   Dated: September 13, 2021.

                                                           Respectfully submitted,

                                                           By: /s/ Tanesha Blye
                                                           Tanesha Blye, Esquire
                                                           Fla. Bar No.: 0738158
                                                           Email: tblye@saenzanderson.com
                                                           Aron Smukler, Esquire
                                                           Fla. Bar No.: 297779
                                                           Email: asmukler@saenzanderson.com
                                                           R. Martin Saenz, Esquire
                                                           Fla. Bar No.: 0640166
                                                           Email: msaenz@saenzanderson.com
                                                           SAENZ & ANDERSON, PLLC
                                                           20900 NE 30th Avenue, Ste. 800
                                                           Aventura, Florida 33180
                                                           Telephone: (305) 503-5131
                                                           Facsimile: (888) 270-5549
                                                           Counsels for Plaintiff
                                                                                                     22
                                     SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800        Telephone: 305.503.5131
                         Aventura, Florida 33180                Facsimile: 888.270.5549
